DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gangakhedkar et al (US 2017/0352575).
Regarding claim 1:	A susceptor assembly 140 comprising: a susceptor having a top surface 141 and a bottom surface 143 and a center axis, the top surface and bottom surface defining a thickness of the susceptor; one or more angularly spaced pockets 360 [0064]-[0067], [0087]/P1-P3[0077] (see also [0037] and the discussion of recess 142)  formed in the top surface of the susceptor, each of the angularly spaced pockets having an inner pocket and an outer pocket, the inner pocket having an inner pocket top surface at an inner pocket depth from the top surface of the susceptor and the outer pocket having an outer pocket top surface at an outer pocket depth from the top surface of the susceptor, the inner pocket depth being greater than the outer pocket depth; and, one or more pucks having a body with an outer peripheral edge, a top surface and a bottom surface defining a thickness, each of the one or more pucks 500 positioned within one of the pockets, the bottom surface of one or more of the pucks having a center hole extending a distance into the body with at least one radial channel extending from the center hole to the outer peripheral edge of the body.  See Figs. 1, 2, and 6-21.

Regarding claim 2. The susceptor assembly of claim 1, wherein each of the pockets further comprises a susceptor chuck hole. See Figs. 1, 2, and 6-21 and [0077].

 Regarding claim 3. The susceptor assembly of claim 2, wherein the susceptor chuck hole is configured to vacuum chuck a substrate through the holes.  See Figs. 1, 2, and 6-21 and [0077].

Regarding claim 4. The susceptor assembly of claim 1, wherein the one or more pucks is positioned within the inner pocket depth.  See Figs. 1, 2, and 6-21.

Regarding claim 5. The susceptor assembly of claim 4, wherein a vacuum suction slit (V channel see [0037]) is formed around the outer peripheral edge of the one or more pucks and the inner pocket.  See Figs. 1, 2, and 6-21.

Regarding claim 6. The susceptor assembly of claim 4, wherein the top surface of the puck is substantially coplanar with the outer pocket top surface.  See Figs. 1, 2, and 6-21.

Regarding claim 7. The susceptor assembly of claim 4, wherein the top surface of the puck is at a greater depth from the top surface of the susceptor than the outer pocket top surface.  See Figs. 1, 2, and 6-21.

Regarding claim 8. The susceptor assembly of claim 4, wherein the top surface of the puck is a smaller depth from the top surface of the susceptor than the outer pocket top surface.  See Figs. 1, 2, and 6-21.

Regarding claim 9. The susceptor assembly of claim 1, wherein the one or more pucks is positioned within the outer pocket depth.  See Figs. 1, 2, and 6-21.

Regarding claim 10. The susceptor assembly of claim 9, wherein the one or more pucks is configured as a distributed chuck. See Figs. 1, 2, and 6-21.

Regarding claim 14. The susceptor assembly of claim 1, wherein a vacuum suction slit(V channel see [0037])  is formed around the outer peripheral edge of the one or more pucks and the one or more spaced pockets.  See Figs. 1, 2, and 6-21.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gangakhedkar et al (US 2017/0352575) in daCosta et al (US 4,403,567).
The teachings of Gangakhedkar et al were discussed above.
The prior art of Gangakhedkar et al fails to teach as recited in claims 11-13 (circular channels) and further fails to teach radial channels as recited in claims 15-20.
The prior art of DaCosta et al teaches a workpiece holder with circular channels 44, 46, and 48 and radial channels (radially extending grooves 50, 52, 54, and 56) see col. 3 lines 4-20. According to the teachings of DaCosta et al the channels are provided to communicate the rings of the perforations 34 with a vacuum source connected to bore 30 from the lower surface 28. Application of a vacuum causes workpiece 36 to adhere in good heat conducting relation to disc 32 as air is removed through the perforations 34. See also col. 3 lines 31-39 of DaCosta et al. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus and method of Gangakhedkar et al to provide circular and radial channels to enhance vacuum chucking of the wafer by the susceptor assembly as suggested by the prior art of DaCosta et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Parkhe (US 2020/035767) teaches a process chamber with a susceptor having a pocket and a puck within the pocket. See Figures and [0034] – [0054].
Fujita et al (US 9,612,215) teaches a susceptor 2. having a pocket and a puck 3 within the pocket. See Figs, 1,3  and  col. 3 lines 41-48.
Parkhe (US 6,853,533) teaches a semiconductor wafer assembly, process chamber 100 with a puck 105. See Figs 1-3, and 7A.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716